Citation Nr: 0432224	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  02-16 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to vocational rehabilitation services provided 
under Chapter 31, Title 38, United States Code.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1988 to 
April 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2001 determination of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.



FINDING OF FACT

The veteran did not seek employment in other relevant fields 
for his undergraduate degree and military work experience, 
which was within his control to do.  



CONCLUSION OF LAW

The criteria for establishing entitlement to a program of 
vocational rehabilitation under Chapter 31, Title 38, United 
States Code, have not been met.  38 U.S.C.A. §§ 3100, 3101, 
3102 (West 2002); 38 C.F.R. §§ 21.40, 21.51, 21.52 (2004).



REASONS AND BASES FOR FINDING AND CONCLUSION

Guidelines of the Veterans Claims Assistance Act (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), have not been designated as relevant to Chapter 
31 benefits.  See Barger v. Principi, 16 Vet. App. 132 (2002) 
(declaring that the notice and duty-to-assist provisions of 
VCAA "are relevant to a different chapter of title 38," and 
law supporting that proposition such as Smith (Claudus) v. 
Gober, 14 Vet. App. 227 (2000)).  As such, VA's application 
of the law will not be assessed for the issue on appeal.

I.  Facts

The veteran's service-connected disabilities according to a 
December 2001 rating decision are as follows:  Tinnitus (10 
percent); left knee patellofemoral pain syndrome (10 
percent); right knee patellofemoral pain syndrome (10 
percent); thoracolumbar strain with degenerative disc disease 
(10 percent); tendonitis of the right shoulder (10 percent); 
noncompensable sinusitis; noncompensable left wrist 
tendonitis; noncompensable bilateral flat feet; 
noncompensable gastroesophageal reflux disorder; and all 
combined are 40 percent.   

The veteran sought vocational rehabilitation for financial 
help for re-education, in such areas as investment banking, 
financial services, and corporate finances.  The veteran's 
only civilian employment had been prior to military service, 
when he worked as a cook and parked cars.  The veteran's 
military work history included command of an artillery 
battery, assistance in handling daily personnel issues, 
training for the Foreign Area Officer Program, and planning 
operations for the Defense Language Institute.  The veteran 
received a degree before entering service from the University 
of Washington in economics in 1988.  The veteran reported 
that he could not find work that did not require standing, 
walking, or running for extended periods of time.  

On another questionnaire, the veteran reported that he was 
quickly using life savings to finance his current education.  
The minimum salary he sought was $60,000 per year.  Included 
in the claims file are "notes from counseling and next 
steps," which instructed the veteran to meet with an 
employee of the Texas Workforce Commission to review work 
history and transferable skills based on undergraduate degree 
and work history.  The file contains an Internet printout of 
BLS Employment Projections from 1998 to 2008.  

A May 2001 report faxed from Tracy Robeson to the VA 
counselor working on the veteran's case contained job search 
results for the Austin area, including a project manager for 
$65,000 per year requiring five years of experience as an 
environmental consultant; an executive director requiring 
four years of experience related to rehabilitation; and a 
development manager requiring five years of experience in 
development.  A notation indicated the veteran was on an 
"internship" with Lehman Brothers, and that his salary 
requirements were "high" for Austin.

A VA entitlement worksheet did not identify any 
rehabilitation needs, and concluded that employment was not 
outside of the veteran's control.  The counselor stated that 
the veteran's military and education provided marketable 
skills.  

Thereafter, the veteran submitted to VA other positions 
available in the Austin for which he lacked qualifications, 
or did not provide fulltime work, such as project manager; 
account executive; director at St. Edwards University; 
executive director; membership recruitment for the Texas 
Medical Association; director of volunteers for Family 
Eldercare; director of communications for St. Edwards 
University; part-time sales clerk; seminar coordinator; and 
vice chairman of Hand Technologies.  The veteran also listed 
the 12 fulltime positions generated by the Liberal Arts 
Career Services database, 10 of which demanded qualifications 
he lacked, and 2 of which were low wage and swing shift work.  

A June 2001 submission from the Texas Workforce Center stated 
the occupation of Project Management had declined, that the 
veteran would have difficulty finding employment in the field 
or a similar field, and according to labor market information 
it was unlikely that the veteran would/could return to his 
previous industry or occupation.  

The veteran submitted an email from Employment with Manpower 
stating that the veteran had registered with the office in 
May 2001 for possible opportunities with the Austin area.  
The organization did not have any positions that fit his 
qualifications at that time.  The majority of positions 
needing staff required extensive education and work 
experience in the engineering industry.

The record indicates the veteran enrolled in a graduate 
program in finance at the University of Texas.  A June 2001 
letter from the University of Texas at Austin, signed by the 
Associate Director for MBA, stated that the veteran's resume 
had been evaluated by several professional placement 
specialists in the Austin market, who confirmed what the 
veteran already knew.  That is, should the veteran try and 
identify employment at the time in Austin he would be largely 
unsuccessful.  Even prior to the downturn in the market, the 
veteran's background was not in demand.  The only types of 
positions the veteran would have been qualified for were low 
level or entry-level types of positions that would have left 
him largely underemployed.  Since the latter part of 2000, 
several thousand professionals had been laid-off in the 
Austin area, and they have been unable to find suitable new 
employment.  As they had been unsuccessful, it was expected 
the veteran would be unsuccessful as well.

The veteran testified at a May 2003 hearing before a 
vocational rehabilitation panel.  He had since graduated with 
a Masters Degree in Finance, and was currently employed.  The 
veteran clarified he sought retroactive benefits.  After 
military service, the veteran initially sought work in public 
relations, and he stated that the Texas Workforce Commission 
searched and located only jobs with qualifications out of his 
employment experience.  The veteran stated he applied for 
management positions at car dealerships and grocery stores, 
but he did not specifically apply to banks or other financial 
institutions.  The veteran noted the Texas Workforce 
Commission did not list jobs with banks, and one of the 
panelists opined that not all institutions list positions 
there.  The veteran testified he looked for work 25 hours per 
week.  

The veteran asserted that when he first saw the VA counselor, 
he was not enrolled in a graduate program.  He testified the 
counselor seemed biased against him because he had been an 
officer in the military, and already had an undergraduate 
degree.  

In his substantive appeal, the veteran contended his skill 
levels were not sufficient after leaving the military 12 
years post-college to gain employment in areas other than 
entry-level work.  Moreover, the veteran's service-connected 
disabilities prevented him from obtaining entry-level work.  
The veteran asserted he pursued further education after 
finding himself unemployable.  

II.  Laws and Regulations with Analysis

Basic Eligibility

Pursuant to 38 U.S.C.A. § 3102(1)(A), (2), in pertinent part, 
a veteran shall be entitled to a rehabilitation program under 
the terms and conditions of this chapter if he has a service-
connected disability that is rated 20 percent disabling or 
more which was incurred or aggravated in service on or after 
September 16, 1940, and that he is determined by the 
Secretary to be in need of rehabilitation because of an 
employment handicap.  The veteran is also entitled if he has 
a service-connected disability rated at 10 percent which was 
incurred or aggravated in service on or after September 16, 
1940, and is determined by the Secretary to be in need of 
rehabilitation because of a serious employment handicap.  

The veteran has a number of service-connected disabilities 
evaluated as 10 percent disabling, some noncompensable, and a 
combined evaluation of 40 percent.  The preceding statute 
requires a service-connected disability rated 20 percent 
disabling, and it does not appear the veteran meets that 
condition.  The RO, however, did not deny the claim on that 
basis, and instead, denied the claim on the basis the veteran 
did not have an employment handicap as defined by regulation.  
As such, that analysis will be performed, noting it is at 
least arguable a combined 40 percent rating of service-
connected disabilities is within the rate of disability 
required for basic eligibility.  Alternatively, because the 
veteran has a service-connected disability evaluated as 10 
percent disabling, whether the veteran has a serious 
employment handicap will also be considered.  

Employment Handicap

Next, an employment handicap is defined as an impairment, 
resulting in substantial part from a disability described in 
section 3102(1)(A), of the veteran's ability to prepare for, 
obtain, or retain employment consistent with his abilities, 
aptitudes, and interests.  Impairment is defined by VA 
regulation as restrictions on employability caused by 
disabilities, negative attitude toward the disabled, and 
other pertinent factors.  38 C.F.R. § 21.51(c)(1).  

An employment handicap entitling the veteran to assistance 
under the Chapter 31 program exists when all of the following 
conditions are met:  (i) the veteran has an impairment of 
employability; this includes veterans who are qualified for 
suitable employment, but do not obtain or retain such 
employment for reasons not within their control; (ii) the 
veteran's service-connected disability materially contributes 
to the impairment of employability; (iii) the veteran has not 
overcome the effects of the impairment of employability 
through employment in an occupation consistent with his or 
her pattern of abilities, aptitudes and interests.  38 C.F.R. 
§ 21.51(f)(1).

It is noted the veteran entered service after obtaining an 
undergraduate degree.  Twelve years of military duty indicate 
the veteran had exposure to a variety of work-related skills, 
such as personnel management in an assistant position, 
training, and management as adduced from his reference to 
"command" experience.  The veteran testified he applied for 
management jobs.  There is evidence of record the veteran 
lacked specific experience for certain jobs in Austin as 
detailed above.  

The veteran essentially contends that his undergraduate 
degree was not directly marketable in the depressed Austin 
job market, and his military training did not offer 
marketable skills.  As such, he decided to obtain a directly 
useful and in-demand advanced degree for the professional job 
market, and the record bears out the veracity of that 
assumption by the veteran's current employment in the 
financial world.  

The veteran, however, seemed to equate entry-level work with 
manual labor, or other jobs requiring direct and therefore 
incapacitating use of disabled joints for which he receives 
VA compensation.  His testimony revealed that he did not 
apply for professional entry-level type positions in the 
banking or financial industry.  A Bachelor of Arts degree in 
Economics may have been directly relevant for these 
institutions in their hiring practices, and similarly so for 
other skills mentioned above in other professional entry-
level positions.  Because there were other unexplored 
employment possibilities that may have desired the veteran's 
various skills and educational background, it cannot be 
concluded that the veteran did not obtain or retain 
employment for reasons not within his control.  As such, 
under 38 C.F.R. § 21.51(f)(1)(i), the veteran did not have an 
employment handicap.  

Serious Employment Handicap

A "serious employment handicap" is defined by regulation as 
the significant impairment of a veteran's ability to obtain 
or maintain employment consistent with his abilities, 
aptitudes, and interests.  38 C.F.R. § 21.52(b).  A veteran 
who has been found to have an "employment handicap" for 
Chapter 31 purposes shall also be held to have a "serious 
employment handicap" if he has:  (1) A service-connected 
neuropsychiatric disability rated at 30 percent or more 
disabling, or (2) any other service-connected disability 
rated at 50 percent or more disabling.  Id.  38 C.F.R. 
§ 21.52(c). 

Consideration of whether the veteran had a serious employment 
handicap is not necessary because he does not have an 
employment handicap for the purposes of Chapter 31.


ORDER

Entitlement to vocational rehabilitation services provided 
under Chapter 31, Title 38, United States Code, retroactively 
or otherwise, is denied.  



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



